Name: 2001/480/EC: Council Decision of 11 June 2001 appointing a Spanish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2001-06-27

 Avis juridique important|32001D04802001/480/EC: Council Decision of 11 June 2001 appointing a Spanish alternate member of the Committee of the Regions Official Journal L 173 , 27/06/2001 P. 0045 - 0045Council Decisionof 11 June 2001appointing a Spanish alternate member of the Committee of the Regions(2001/480/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as an alternate member of the Committee of the Regions has become vacant following the appointment of Mr Vicente Ã LVAREZ ARECES, former alternate member, as a full member of the Committee of the Regions,Having regard to the proposal from the Spanish Government,HAS DECIDED AS FOLLOWS:Sole ArticleMs Paz FERNÃ NDEZ FELGUEROSO is hereby appointed an alternate member of the Committee of the Regions in place of Mr Vicente Ã LVAREZ ARECES for the remainder of his term of office, which runs until 25 January 2002.Done at Luxembourg, 11 June 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 28, 4.2.1998, p. 19.